Citation Nr: 1125284	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-31 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate disability (claimed as prostate cancer and benign prostatic hypertrophy), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. In June 2007, the Veteran testified before the Board at a hearing held at the RO.  In February 2009, the Board remanded the appeal for additional development.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam.

2.  The Veteran does not have a current diagnosis of prostate cancer.

3.  The Veteran's current prostate disability first manifested after his separation from service and is unrelated to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's prostate disability was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including prostate cancer, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for certain presumptive disorders, including prostate cancer, will be rebuttably presumed if they are manifest to a compensable degree at any time after separation from active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran served on active duty from December 1969 to December 1973, including two years and four months of foreign service.  The Veteran asserts that he had active service in Vietnam.  Personnel records reveal active service in the Philippines, but are negative for evidence of active service in Vietnam.  Nevertheless, the Board observes that the Veteran was awarded a Combat Action Ribbon for his service.  The Board also finds it significant that the National Personnel Records Center did not rule out Vietnam service, but rather indicated an inability to determine whether or not the Veteran had service in Vietnam.  Thus, considering the Veteran's combat status and resolving all doubt in his favor, the Board finds the Veteran's assertions of service in Vietnam to be credible and he will be afforded the presumption of exposure to Agent Orange during his service in Vietnam.

However, the Veteran's service medical records and post-service medical records are negative for evidence of a diagnosis of prostate cancer.  The evidence shows that the Veteran has been diagnosed with benign prostatic hyperplasia (BPH), which is not a disability associated with exposure to herbicides.  Therefore, the Board finds that service connection of prostate cancer due to exposure to herbicides is not warranted because the evidence does not show that the Veteran has prostate cancer.  38 C.F.R. § 3.309(e) (2010).

Having determined that the Veteran is not entitled to presumptive service connection, the Board must now evaluate whether the Veteran is entitled to service connection on a direct basis for his current prostate disability, diagnosed as BPH.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The first requirement for any service connection claim is evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's service medical records show treatment for gonorrhea on multiple occasional but are negative for any complaints or treatment for prostate cancer or any prostate disability.  At a November 1973 examination prior to separation, the Veteran made no complaints regarding his prostate and his genitourinary system was found to have no abnormalities.

Thereafter the record is silent for complaints related to the prostate until September 2003.  At that time, the Veteran presented for private treatment with complaints of difficulty voiding.  A positive history of microscopic hematuria was noted.  A computerized tomography scan revealed a single prostatic calcification and mild prostatic enlargement.  Thereafter, the Veteran complained of decreased force of stream, nocturia, urinary frequency, urgency, and dysuria.  In October 2003, a transrectal ultrasound with biopsy revealed a hypoechoic peripheral zone and prostate induration was diagnosed.  In November 2003, the Veteran underwent photo vaporization of the prostate and a pudendal nerve block.  Post-operative diagnoses were benign prostatic hyperplasia (BPH) and bladder outlet obstructive symptoms.  Significantly, no provider related the Veteran's prostate disability to his active military service. 

VA medical records dated from December 2003 to January 2009 have been associated with the claims file but are negative for complaints or treatment related to a prostate disability.  Instead, those records note that the Veteran received private treatment for his prostate disability.  The Board also notes that private medical records submitted by the Veteran during his June 2007 Board hearing show treatment for hip pain, back pain, and hyperlipidemia, and contain a finding of prostate specific antigen levels within normal limits, but are negative for complaints or treatment related to a prostate disability.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, the Board finds that a preponderance of the evidence is against a finding of direct service connection for a prostate disability due to herbicide exposure or any other aspect of the Veteran's active military service.  Although the Veteran has established a current condition, and is presumed to have been exposed to Agent Orange during his service in Vietnam, the record lacks competent and credible medical evidence of a nexus between the two.  As the Veteran has not provided any competent medical evidence establishing a nexus between herbicide exposure and benign prostatic hypertrophy, the Board finds that service connection is not warranted.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Furthermore, the service medical records are negative for complaints or clinical findings of prostate disability, and the Veteran testified in his June 2007 Board hearing that he was not told that he had an enlarged prostate during service.  Therefore, the Board finds that a chronic disability was not shown in service.  Finally, the evidence does not support a finding, and the Veteran has not alleged, a continuity of prostate-related symptomatology since service.  Instead, the first evidence of a prostate disability is in 2003, approximately 30 years after separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's claim that he has a prostate disability, to include prostate cancer, related to his service.  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as voiding difficulties, but he is not competent to provide a medical diagnosis for any prostate disability or to relate any prostate disability medically to his service. 

The Board finds that the evidence does not show that any current prostate disability was incurred in or aggravated during the Veteran's service, or that any malignant tumor of the prostate manifested to a compensable degree within one year following separation from service.  The evidence also does not show a diagnosis or findings of prostate cancer that could be related to exposure to herbicides during service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112  (2004).

Here, the RO sent correspondence in November 2005, March 2009, May 2009, and October 2009; a rating decision in January 2006; and, a statement of the case in September 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473  (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2010 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board is cognizant that the Veteran testified during his June 2007 Travel Board hearing that he receives private treatment for his prostate disability from a provider whose records have not been associated with the claims file.  However, the Board held the record open for a period of 60 days for the submission of additional evidence and no additional evidence was received.  Moreover, in March 2009 correspondence from the RO, the Veteran was asked to submit those records and no response was received from the Veteran.  In May 2009, the Veteran was asked to complete an authorization for the release of those private records and, again, no response was received.  There is no indication in the record that either of those letters was returned as undeliverable.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In light of the foregoing, the Board finds that VA has met its obligation to assist the Veteran and finds that further remand to obtain those records is not warranted. 

The Board acknowledges that VA has not obtained a medical examination in relation to this claim.  However, other than the Veteran's lay statements linking his current prostate disability to active service and exposure to herbicides therein, there is no evidence of record showing that the Veteran's prostate disability may be associated with his active military service.  Significantly, the Veteran testified during his June 2007 Travel Board hearing that no doctor had yet told him that his prostate disability is related to his military service.  As the record does not otherwise indicate in-service incurrence or demonstrate a causal connection between the Veteran's disability and his military service, an examination is not warranted.  Wells v. Principi, 326 F.3d 1381; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for a prostate disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


